ORDER
PER CURIAM.
Appellant, John Shearman, appeals from the June 19, 1991, order of the Circuit Court of St. Louis County dissolving his marriage to respondent, Mary Shearman, determining child custody, ordering child support and distributing marital property. We affirm.
The order of the trial court is supported by substantial evidence and is not against the weight of the evidence. In addition, no error of law appears. As we find an opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.